Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Andrea Demont Dewberry, Appellant                        Appeal from the 7th District Court of Smith
                                                         County, Texas (Tr. Ct. No. 007-1095-12).
No. 06-13-00151-CR           v.                          Memorandum Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                             Carter participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Andrea Demont Dewberry, pay all costs of this
appeal.




                                                         RENDERED APRIL 9, 2014
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk